Citation Nr: 9901724	
Decision Date: 01/22/99    Archive Date: 02/01/99

DOCKET NO.  97-32 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for defective hearing 
of the left ear.  

2.  Entitlement to an increased (compensable) rating for the 
service-connected defective hearing of the right ear.  

3.  Entitlement to an increased rating for the veteran's 
service-connected tinnitus, currently rated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The veteran served on active duty from October 1943 to 
December 1945.

This matter comes to the Board of Veterans Appeals (Board) 
on appeal from a January 1997 rating decision by the RO.  


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that he is entitled to service 
connection for defective hearing of the right ear due to 
inservice noise trauma.  The veteran also contends that his 
defective hearing of the right ear and tinnitus are more 
disabling than currently evaluated.



DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that  the preponderance of the 
evidence is for the claim of service connection and that the 
preponderance of the evidence is against the claims for 
increase.  



FINDINGS OF FACT

1.  The veterans currently demonstrated hearing disability 
of the left ear likely began in service.  

2.  On VA audiometric examination in December 1996, the 
veteran demonstrated  Level III hearing impairment in the 
already service-connected right ear and a Level II hearing 
impairment in the now service-connected left ear.  

3.  The veterans tinnitus is manifested by persistent 
ringing in both ears.  



CONCLUSIONS OF LAW

1.  The veterans hearing disability of the left ear is due 
disease or injury which was incurred in service.  38 U.S.C.A. 
§§ 1110, 5107, 7104 (West 1991 & Supp. 1998); 38 C.F.R. 
§ 3.303(a) (1998)  

2.  The criteria for the assignment of a compensable rating 
for the veteran's service-connected defective hearing of the 
right ear have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.7, 4.85, 4.87 including Diagnostic Code 
6100 (1998).  

3.  The criteria for a rating in excess of 10 percent for the 
service-connected tinnitus have not been met.  38 U.S.C.A. §§ 
1155, 5107, 7104 (West 1991 & Supp. 1998); 38 C.F.R. § 4.87 
including Diagnostic Code 6260 (1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Factual Background  

The service medical records are negative for any findings or 
complaints of defective hearing or tinnitus.  Discharge 
examination in December 1945 noted no disease or defect of 
the ears.  Whispered and spoken voice tests were normal.

In 1946, several private physicians diagnosed the veteran 
with impaired hearing of the right ear.  In September 1946, 
Bernard F. Alpren, M.D., also diagnosed the veteran with a 
48.4 percent loss of hearing in the left ear, and a combined 
hearing loss of 53.2 percent based on an audiogram.  A VA 
examination was conducted in September 1946.  The veteran 
complained of impaired hearing of the right ear.  He gave an 
inservice history of itching in the right ear after swimming, 
and a fungus infection in 1944.  He also complained of 
bilateral tinnitus.  The veteran could hear ordinary 
conversation at 10 feet on the right, and at 15 feet on the 
left.  The examiner diagnosed the veteran with slight 
impaired hearing of the right ear.  The examiner also stated 
that greater weight should be placed on the conversational 
voice test which showed slight hearing loss on the right 
rather than the audiogram evaluation which showed combined 
hearing loss of 53 percent.  

The veteran has been granted service connection and assigned 
a no percent rating for defective hearing of the right ear.  

In 1947, the veteran complained of buzzing in the right ear, 
and head pain.  He was diagnosed with deafness, headaches, 
and tinnitus by a private physician.  

A VA examination was conducted in October 1947.  The veteran 
complained of tinnitus and right ear pain due to noise trauma 
from three-inch guns and depth charges while aboard ship in 
service.  Slight impaired hearing of the right ear and 
moderate tinnitus of the right ear were diagnosed. 

On VA audiological evaluation in July 1988, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

10
10
45
35
LEFT

15
10
30
40

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 94 in the left ear.  The 
veteran was diagnosed with constant ringing bilateral 
tinnitus, mild to moderate sensorineural hearing loss of the 
right ear through 6000 which becomes moderately severe at 
8000Hz., and mild sensorineural hearing loss of the left ear 
for frequencies above 2000Hz.  

A December 1989 rating decision assigned a separate 10 
percent evaluation for the veterans service-connected 
tinnitus.  

A VA audiological evaluation was attempted in May 1990.  The 
examiner stated that the results were inconsistent even after 
individual counseling.  Another audiological evaluation was 
recommended after psychiatric evaluation.   

On VA audiological evaluation in June 1990, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

25
25
45
45
LEFT

15
10
35
40

Speech audiometry revealed speech recognition ability of 84 
percent in the right ear and of 92 in the left ear.  The 
veteran was diagnosed with constant tinnitus, onset while in 
service; moderate sensorineural hearing loss of the right ear 
for frequencies above 2000Hz.; and mild to moderate 
sensorineural hearing loss of the left ear for frequencies 
above 2000Hz.  

On VA audiological evaluation in December 1996, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
30
50
55
LEFT
30
30
30
55
60

Speech audiometry revealed speech recognition ability of 80 
percent in the right ear and of 86 percent in the left ear.  
The veteran again reported tinnitus since exposure to gunfire 
in service.  The veteran was diagnosed with mild 
sensorineural hearing loss of the right ear through 2000Hz 
which becomes moderate to moderately severe for the higher 
frequencies, and mild sensorineural hearing loss of the left 
ear through 2000Hz which becomes moderate to severe for the 
higher frequencies.  It was noted that the veteran used 
bilateral hearing aids.  


I.  Service Connection for Defective Hearing of the Left Ear

The veteran's claim is well grounded within the meaning of 38 
U.S.C.A. § 5107 (West 1991).  That is, he has presented a 
plausible claim due to evidence of record that indicates that 
he was exposed to noise trauma in service and currently has 
left ear hearing loss.  The Board is also satisfied that all 
relevant facts have been properly developed and that no 
further assistance to the veteran is required to comply with 
the duty to assist mandated by 38 U.S.C.A. § 5107.

Service connection will be granted when a veteran 
demonstrates either that a disability was manifested or 
aggravated during service and currently exists, or that a 
current disability resulted from a disease or injury incurred 
in service, even if that disease or injury was not manifested 
during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a); 
Heuer v. Brown, 7 Vet. App. 379, 384 (1995).  Impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies of 500, 1,000, 
2,000, 3,000 or 4,000 Hertz is 40 dB or greater; or when the 
auditory thresholds for at least three of frequencies of 500, 
1,000, 2,000, 3,000 or 4,000 Hertz are 26 dB or greater; or 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  To establish service connection 
for hearing loss, these hearing loss thresholds must 
currently be met, and all the evidence of record, including 
that pertinent to service, must demonstrate that a current 
hearing loss was incurred as a result of service.  See 
Hensley v. Brown, 5 Vet. App. 155, 158 (1993) citing Ledford 
v. Derwinski, 3 Vet. App. 87, 89 (1992).

The latest audiological examination of record indicates that 
the veteran manifested auditory thresholds of 40 dB or 
greater in the prescribed frequencies, all the prescribed 
frequencies showed a loss of 26 dB or greater; and a speech 
recognition score less than 94 percent in the left ear.  
Therefore, the veteran has a current hearing disability 
according to VA regulation.  In addition, the Board notes 
that the veteran has complained of left ear hearing loss 
since shortly after discharge from service, and various 
physicians have diagnosed the veteran with tinnitus due to 
inservice noise trauma.  Given that a left ear hearing loss 
was first manifested shortly after service and that the post-
service evidence demonstrates that the veteran has a related 
hearing disability, service connection for defective hearing 
of the left ear is warranted.  


II.  Increased Rating

As already noted, the issues in the present case involve 
claims for increased ratings for service-connected 
disabilities.  The evaluation assigned for a service- 
connected disability is established by comparing the 
manifestations indicated in the recent medical findings with 
the criteria in the VA's Schedule for Rating Disabilities.  
38 C.F.R. Part 4 (1998).  When there is a question as to 
which of two evaluations should be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

Where entitlement to compensation has already been 
established and increase in disability rating is at issue, 
present level of disability is of primary concern.  Further, 
although a review the recorded history of a disability should 
be conducted to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Therefore, although the Board has thoroughly 
reviewed all medical evidence of record, the Board will focus 
on the most recent medical findings regarding the current 
level of the veteran's residuals.


A.  Defective Hearing of the Right Ear

The veteran is service-connected for defective hearing of the 
right ear rated as no percent disabling.  

For VA purposes, impairment of auditory acuity contemplates 
the organic hearing loss for speech.  38 C.F.R. § 4.87.  The 
examinations permit a standardization of methods and uniform 
conditions, so that the performance of each person can be 
compared with that of a person having normal hearing acuity.  
The audiometric findings will provide an accurate basis upon 
which to evaluate the veteran's entitlement to disability 
compensation, as provided by 38 C.F.R. § 4.85.  Evaluations 
of bilateral defective hearing range from noncompensable to 
100 percent based on organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests together with the average hearing threshold level as 
measured by puretone audiometry tests in the frequencies 
1,000, 2,000, 3,000 and 4,000 hertz (cycles per second).  
Audiometric test results can be translated into a numeric 
designation ranging from level I to level XI to evaluate the 
degree of disability from bilateral service-connected 
defective hearing.  The revised Schedule for Rating 
Disabilities establishes eleven auditory acuity levels 
designated from level I for essentially normal acuity through 
level XI for profound deafness.  In addition, the evaluations 
derived from the schedule contemplate the proper allowance 
for improvement of hearing acuity by hearing aids.  38 C.F.R. 
Part 4, §§ 4.85, 4.86, 4.87 including Diagnostic Codes 6100 
to 6110.

According to a report of a VA audiological examination 
performed in December 1996 (which demonstrates the greatest 
degree of hearing loss), the veteran's speech recognition 
ability was 80 percent in the right ear and of 86 percent in 
the left ear.  Examination of the right ear revealed an 
average loss of 42 dB for 1,000, 2,000, 3,000 and 4,000 
hertz.  Examination of the left ear revealed an average loss 
of 44 dB at those frequencies.  The Board notes that 38 
C.F.R. § 4.87, Table VI provides for level III for average 
puretone decibel loss of the right ear of 42 dB at a speech 
recognition ability of 80 percent; and for level II for 
average puretone decibel loss of the left ear of 44 dB at a 
speech recognition ability of 86 percent.  Considering these 
findings, a compensable evaluation is not warranted.  
38 C.F.R. Part 4, § 4.85, 4.87, Diagnostic Code 6100.

In making the above determinations, the Board has considered 
the testimony offered by the veteran.  Consideration has also 
been given to the provisions of 38 U.S.C.A. § 5107(b) (West 
1991).  However, the preponderance of the available evidence 
in the present case is against a ratings in excess of no 
percent for defective hearing of the right ear.  


B.  Entitlement to an Increased Rating for Tinnitus

A 10 percent evaluation is assigned for persistent tinnitus 
which results from head injury, concussion, or acoustic 
trauma.  38 C.F.R. § 4.87a, Diagnostic Code 6260.  The RO has 
assigned a 10 percent rating for this disability under 
Diagnostic Code 6260.  This is the maximum disability 
evaluation provided by the Rating Schedule for this 
condition.  Therefore, the preponderance of the available 
evidence in the present case is against a rating in excess of 
10 percent for tinnitus.


ORDER

Service connection for defective hearing of the left ear is 
granted.  

Increased ratings for the service-connected defective hearing 
of the right ear and tinnitus are denied.  


		
	STEPHEN L. WILKINS 
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 2 -
